  Case: 1:21-cv-03727 Document #: 1 Filed: 07/14/21 Page 1 of 4 PageID #:1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

 Steven Mendoza,                    )
                                    )
                 Plaintiff,         )
                                    )
            -vs-                    )      No. 21-cv-
                                    )
 Thomas Dart, Sheriff of Cook       )
 County, and Cook County, Illinois, )
                                    )
                                    )
                 Defendants.        )

                                COMPLAINT

       Plaintiff Steven Mendoza, refiles claims that were dismissed without

prejudice in Mendoza v. Dart, 20 C 670, and, by counsel, alleges as follows:

       1.   This is a civil action arising under Section 202 of the Americans

with Disabilities Act, 42 U.S.C. §12132 and Section 504 of the Rehabilitation

Act, 29 U.S.C. §794(a). The jurisdiction of this Court is conferred by 28

U.S.C. §12133, and 29 U.S.C. §794a(a)(2).

       2.   Plaintiff Steven Mendoza was processed into Cook County Jail

on November 18, 2019 and was assigned booking number 20191118014.

       3.   Presently, plaintiff Mendoza is not confined in any detention or

correctional facility.

       4.   Defendant Thomas Dart is the Sheriff of Cook County. Plaintiff

sues Dart in his official capacity only.
  Case: 1:21-cv-03727 Document #: 1 Filed: 07/14/21 Page 2 of 4 PageID #:2




      5.    Defendant Cook County, in collaboration with the Sheriff as

outlined in the January 2011 Inter-Agency Agreement, is responsible for

accommodating the needs of disabled prisoners remanded to the Sheriff of

Cook County and is a necessary party in this action pursuant to Carver v.

Sheriff of LaSalle County, 324 F. 3d 947 (7th Cir. 2003).

      6.   Defendants Sheriff and Cook County have received federal

funds since at least 2011.

      7.   Plaintiff Mendoza is paralyzed. He requires a wheelchair to move

from place to place.

      8.   Plaintiff Mendoza attended court at Leighton in Courtroom 600.

      9.   According to Officer Joseph De Los Monteros, an officer who

escorted plaintiff to court at Leighton, there are no accessible bathrooms for

wheelchair using detainees at the courthouse.

      10. Officer Joseph De Los Monteros testified that for a wheelchair-

user to reach an accessible bathroom, he (or she) must be transported to

the basement of the Cook County Jail using either the detainee or freight

elevator. He also testified it would take anywhere from 10 to 15 minutes for

a wheelchair user to reach this ADA bathroom from Courtroom 600.

      11. Nondisabled detainees attending Courtroom 600 are held in a

bullpen adjacent to the courtroom and have free access to a toilet and sink

adjacent to the courtroom.

                                     -2-
  Case: 1:21-cv-03727 Document #: 1 Filed: 07/14/21 Page 3 of 4 PageID #:3




      12. At Leighton, the plaintiff did not have access to an accessible

sink and toilet. Defendants also did not provide reasonable modifications to

policies and procedures to provide toilet and sink access to wheelchair-using

detainees assigned to Courtroom 600. As a result, the plaintiff was deprived

the ability to toilet and use the sink on a basis equal to nondisabled inmates.

      13. Wheelchair-users in the general public do not experience

physical barriers toileting and using the sink at Leighton because the public

bathrooms have been renovated to meet the ADA structural standards.

      14. Plaintiff was harmed because he was not provided toilet and sink

access when attending court at Leighton. In addition to physical and

emotional damages, plaintiff was deprived the opportunity and full

participation in access to toilets and sinks in violation of his rights under the

ADA and Rehabilitation Act.

      15. The refusal of defendants to correct the obvious physical barriers

or provide reasonable accommodations for wheelchair-using detainees to

toilet and use the sink when attending Courtroom 600 violated plaintiff’s

rights secured by the ADA and Rehabilitation Act.

      16. Plaintiff demands trial by jury on his claim for damages.




                                       -3-
  Case: 1:21-cv-03727 Document #: 1 Filed: 07/14/21 Page 4 of 4 PageID #:4




      It is therefore respectfully requested that judgment be entered in favor

of plaintiff for appropriate compensatory damages, and that the Court grant

whatsoever other relief may be appropriate, including an award of attorney’s

fees and costs.

                                  /s/ Patrick W. Morrissey
                                      ARDC No. 6309730
                                      Thomas G. Morrissey
                                      Thomas G. Morrissey, Ltd.
                                      10150 S. Western Ave., Ste. Rear
                                      Chicago, Illinois 60643
                                      (773) 233-7901
                                      pwm@morrisseylawchicago.com

                                      Attorney for Plaintiff




                                     -4-
